Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Claims 1-12, 14-20 and 22-34 are pending.  Claims 11-12 and 29-34 are the subject of this FINAL Office Action.  Claims 1-10, 14-20 and 22-28 are withdrawn.
	The Office Action is final because “all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114”; and the after-final amendment were entered.  See MPEP § 706.07(b).  The claim amendments filed with this RCE do not change the invention and would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.  Thus, this is a proper Final rejection in a first action after RCE.

Priority
Claim 11 receives a priority date of 06/05/2020 because the instant application filed on that date is the first document with written description support for the claimed cartridge.

Claim Interpretations
	In claim 12, the following are means-plus-function phrases: “heating means”; “optic means”; “means for releasing reagents on the cartridge”; and “means for readout of assay result.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
In claim 12, a cartridge “configured to fit into systems with heating means, an optic means, a means for releasing reagents on the cartridge, and a means for readout of assay result” means the cartridge need only be able to fit into such a generic system, but the claims does not actually require this system.  Any cartridge can be made to fit into any system. 

Claim Rejection - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12 and 29-34 are rejected under 35 U.S.C. § 103(a) as being unpatentable over ABUDAYYEH (US 2018/0274017), as evidenced by U.S. Pat. No. 9,470,699, in view of Broughton et al., A protocol for rapid detection of the 2019 novel coronavirus SARS-CoV-2 using CRISPR diagnostics: SARS-CoV-2 DETECTR, available at https://mammoth.bio/wp-content/uploads/2020/02/A-protocol-for-rapid-detection-of-the-2019-novel-coronavirus-SARS-CoV-2-using-CRISPR-diagnostics-SARS-CoV-2-DETECTR.pdf, pgs. 1-9, 01/15/2020, as evidenced by NCBI accession No. MW308137.1 (11/30/2020), in further view of Li et al., HOLMESv2: A CRISPR-Cas12b-Assisted Platform for Nucleic Acid Detection and DNA Methylation Quantitation, ACS Synth Biol. 2019 Oct 18;8(10):2228-2237. doi: 10.1021/acssynbio.9b00209. Epub 2019 Sep 30, in further view of Sentmanat et al, One-step RNA extraction for RT-qPCR detection of 2019- nCoV, bioRxiv preprint doi: https://doi.org/10.1101/2020.04.02.022384; this version posted April 5, 2020, in further view of SAXONOV (US 2015/0011430), DESHARNAIS (US 20180363026) and LEE (US9556466B2).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar LAMP primer design directed to familiar SARS-CoV-2 N gene region combined with Quick Extract™ DNA Extraction Solution (QE09050), Lucigen and taurine with a reasonable expectation of success.  
As to claim 11, ABUDAYYEH, as evidenced by U.S. Pat. No. 9,470,699 teaches the elements of these claims as explained below.  As to claims 11-12, ABUDAYYEH teaches a cartridge comprising a first and second ampoule, a lysis chamber, an amplification chamber and a sample receiving chamber, all fluidically connected, and an ampoule comprising LAMP primers with SHERLOCK reagents in single “pot” (paras. 0245, 0257, 0269-92, 0524 & 0612).  Paragraph 0285 states that “The present invention may be used with a wireless lab-on-chip (LOC) diagnostic sensor system (see e.g., U.S. Pat. No. 9,470,699 "Diagnostic radio frequency identification sensors and applications thereof').”  U.S. Pat. No. 9,470,699 claims teach: 
1. A Lab-on-a-Chip microfluidics sensor system for use in conducting rapid diagnostic measurements comprising:
a Lab-On-A-Chip (LOC) microfluidics sensor test strip comprising a substrate containing a plurality of wells and a plurality of microfluidics channels, said channels permitting a flow of fluids between said wells;
a radio frequency identification (RFID) tag comprising an antenna, a unique identification number, and an RFID electronic chip in combination with at least one sensor module and both integrated with said substrate, with a plurality of conductive leads connecting said RFID electronic chip and said sensor module to said wells and said channels, and said RFID tag and said sensor module combination configured to sense, control and transmit wirelessly signals that correspond to reactions occurring in said wells and to transmit wirelessly said unique identification number;
a wireless reader configured to communicate wirelessly with said RFID tag and said sensor module combination through the use of multiple protocols and to receive said signals that correspond to said reactions occurring in said wells and said unique identification number, said wireless reader configured to control a flow of fluids through said microfluidics channels and to and from said wells by sending signals to said REID tag and said sensor module combination wirelessly; and
said wireless reader further configured to communicate wirelessly over a network through the use of multiple communication protocols to download software wirelessly from a remote location to enable reading and analysis of said signals received from said RFID tag and said sensor module combination based on said unique identification number of said RFID tag and sensor module combination.
2. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said wireless reader is a cellular telephone.
3. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said RFID electronic chip includes a temperature sensor.
4. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said LOC microfluidics sensor test strip is disposable.
5. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein at least one of said wells is an input well for receiving a fluid for analysis.
6. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein at least one of said wells is a test well for receiving a fluid for analysis.
7. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein at least one of said wells is a chemical well for containing at least one chemical used in a reaction conducted on said LOC microfluidics sensor test strip.
8. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said LOC microofluidics sensor test strip is configured to perform quantitative protein measurements and said reaction includes a quantitative determination of protein in a test sample in at least one of said wells.
9. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said LOC microfluidics sensor test strip is configured to perform quantitative biomarker measurements and said reaction includes a quantitative determination of at least one biomarker in a test sample in at least one of said wells.
10. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said LOC microfluidics sensor test strip is configured to perform DNA tests on a sample and said reaction includes performing a DNA test on a sample in at least one of said wells.
11. A Lab-on-a-hip microfluidics sensor system as set forth in claim 1, wherein said RFID electronic chip communicates with said wireless reader to provide power to said wells and to said microfluidics channels.
12. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said RFID electronic chip is selected from the group consisting of an RFID chip, a Bluetooth chip, a Zigbee chip, and an IEEE 1073 chip.
13. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said multiple communication protocols include Bluetooth, Wi-Fi, Broadband, WLAN, air 3G communication protocols.
14. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said reaction is mixing of a sample in a well.
15. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein at least one of said LOC microfluidics sensor test strip or said wireless reader is further configured to be geolocated by one of a global positioning system or a non-global positioning system by triangulation means.
16. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, wherein said wireless reader is further configured to communicate over a network through the use of multiple protocols and to upload said signals received from said RFID to and said sensor module for analysis in a location other than a location of said wireless reader.
17. A Lab-on-a-Chip microfluidics sensor system as set forth in claim 1, further including a light emitting diode (LED) electronic measuring device on said sensor test strip.

ABUDAYYEH also teaches that “The devices disclosed herein may also include elements of point of care (POC) devices known in the art for analyzing samples by other methods” (para. 0284).  ABUDAYYEH also teaches various common devices for use with the LAMP-SHERLOCK reactions (paras. 0169-92), including 
The devices disclosed herein may further comprise inlet and outlet ports, or openings, which in turn may be connected to valves, tubes, channels, chambers, and syringes and/or pumps for the introduction and extraction of fluids into and from the device. The devices may be connected to fluid flow actuators that allow directional movement of fluids within the microfluidic device. Example actuators include, but are not limited to, syringe pumps, mechanically actuated recirculating pumps, electroosmotic pumps, bulbs, bellows, diaphragms, or bubbles intended to force movement of fluids. In certain example embodiments, the devices are connected to controllers with programmable valves that work together to move fluids through the device. In certain example embodiments, the devices are connected to the controllers discussed in further detail below. The devices may be connected to flow actuators, controllers, and sample loading devices by tubing that terminates in metal pins for insertion into inlet ports on the device

(para. 0281).
ABUDAYYEH, as evidenced by U.S. Pat. No. 9,470,699 does not explicitly teach LAMP primers of SEQ ID NOS: 61983-88.
	However, Broughton demonstrates that a skilled artisan would have bene motivated to apply familiar LAMP primer design techniques to detect N gene in SARS-CoV-2 with a reasonable expectation of success.  To this end, Broughton teaches SARS-CoV-2 DETECTR Reagents including LAMP primers directed to the same N gene region of the instant SEQ ID NOS: 61983-88 (pg. 3).  Specifically, the Broughton LAMP primers are directed to nucleotides 29,024-349 of SARS-CoV-2; whereas the instant LAMP primers are directed to 29,083-311 (see NCBI accession No. MW308137.1).  Thus, a skilled artisan would have been motivated to apply familiar LAMP primer design to the same N gene region of Broughton to yield the LAMP primers of SEQ ID NOS: 61983-88.
	In addition, Broughton teaches that DETECTR was a known substitute for SHERLOCK (pg. 8).  In fact, SHERLOCK-LAMP was familiar in the art, including “an integrated one-step method in one-pot reaction system, termed HOLMES version 2 (HOLMESv2)” (Li, pg. 3).  Thus, one-pot SHERLOCK-LAMP was familiar in the art before effective filing and easily applicable to detecting SARS-CoV-2.
	“In addition, HOLMESv2 can also be integrated into present diagnostic instruments and platforms, including the portable lateral flow assay devices for convenient detection (17), the microfluidic platform for multiple targets (18, 19), the quantitative PCR machine for relative quantification and the digital PCR system for absolute quantification (20)” (Li, pg. 7).  To this end, citations 18 (Giuffrida) and 19 (Mauk) in Li disclose numerous microfluidic devices with a first and second ampoule,
a lysis chamber, an amplification chamber and a sample receiving chamber, and configured to fit into systems with heating means, an optic means, a means for releasing reagents on the cartridge, and a means for readout of assay result (Giuffrida, Figs. 6 & 8-9), including devices used for LAMP (Mauk Fig. 3).  Thus, a skilled artisan would have been motivated to easily apply SHERLOCK-LAMP SARS-CoV-2 detection to familiar microfluidic devices as generically claimed.
	As to Quick Extract™ DNA Extraction Solution (QE09050), Lucigen, Sentmanat teaches 
	In the CDC protocol, specimens are typically placed in 3 mL of viral transport media consisting of a buffered salt solution with fetal bovine serum and an antimicrobial cocktail [7]. Viral particles in the samples remain infectious until lysed during RNA extraction. The RNA is then prepared by using a column-based RNA extraction kit. There are four manufacturers with CDC approved RNA extraction kits – Qiagen, Roche, Promega and bioMerieux[8]. While many of these kits are compatible with high-throughput liquid handling platforms, the consumables are expensive and protocols can add an hour or more to the testing schedule[9].
	We showed previously that RNA can be extracted by a one-step lysis in QuickExtract DNA Extraction Solution (Lucigen, QE buffer) and directly used in RT-PCR[10]. The QE buffer contains detergents and proteinase K, both of which could inactivate viral particles. Previous work on hepatitis C and Ebola virus has shown that detergent alone is sufficient to reduce infectious titer in the absence of serum (e.g. fetal bovine serum) and is even more effective in combination with proteinase K, which degrades core viral proteins accessible through lipid viral envelop dissolution by detergent[11,12].
	Here, we show RNA extraction from nasopharyngeal (NP) and oropharyngeal (OP) specimens by one-step lysis using QE buffer is suitable for the 2019-nCoV RT-PCR assay. We also describe a homebrew one-step lysis buffer that performs comparably well. Importantly, we show one-step lysis buffers maintain sample stability at ambient temperature overnight and support detection of N transcript COVID-19 RNA at 100 copies of input, sensitivity required during early stages of infection and viral reproduction[13–16]

(pgs. 1-2).  A skilled artisan would have been motivated to apply this familiar QuickExtract DNA Extraction Solution to SARS-CoV-2 detection techniques as explicitly suggested by Sentmanat.
	Finally, as to using taurine as a RT-PCR amplification additive, SAXONOV teaches that RT-PCR amplification buffer can contain familiar additives such as taurine (para. 0087); as does LEE (Tables 3, 5); and DESHARNAIS even teaches that taurine stabilizes amplification reaction solutions (paras. 0006-07, 0011, 0051, 0066, 0069, 0073, Table 1, Table 3).
In summary, it is submitted that it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to apply familiar LAMP primers of SEQ ID NOS: 61983-88; SHERLOCK-LAMP one-pot systems; specific microfluidic devices used with LAMP; familiar QuickExtract DNA Extraction Solution; and familiar amplification solution additives such as taurine to familiar LAMP detection with a reasonable expectation of success.  Stated differently, it would have been prima facie obvious to “[combine] familiar [nucleic acid isolation and detection/analysis] elements according to known methods” which “is likely to be obvious when it does no more than yield predictable results.”  See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Response to Arguments
	Applicants are reminded that claim 11 only requires cartridge with 2 ampoules, and three chambers, one ampoule with generic “DNA isolation solution,” and another ampoule with generic LAMP primers, generic reagents (intended for amplification) and an additive from a list of 16 possible additives.  This breadth is not commensurate in scope with the data presented by Applicants to overcome the obviousness rejections.
	Similarly, the presented data fails to overcome the rejections over the elected species of amplification reagent primers comprising SEQ ID NOS 61983-88 because claim 11 does not require these primers, the primers need only comprise the claimed sequences, and Applicants fail to explain the reaction conditions from Figure 25.
	The Office is not persuaded of error by Applicants’ arguments in the Reply 06/17/2022 because the evidence of unexpected results is not reasonably commensurate in scope with the claims, nor compared to the closest prior art, nor shown to be unexpected.  See MPEP § 716.  Applicants argue that “Applicants screened 94 additives to improve assay sensitivity, reaction kinetics and thermal stability of reactions, and found that the recited additives further optimized one-pot reaction components. See, Figures 17 and 25F, Specification at [0433].”  However, first, only data for glycine and taurine are provided in Figures 17 and 25F.  Even more, Applicants state in their specification that “Applicants further optimized one-pot reaction components by screening 94 additives to improve thermal stability, finding that addition of taurine significantly improved reaction kinetics (Figure 25F)” (para. 0433).  Thus, only taurine seems to have demonstrated improved, possibly unexpected results.
	Second, Applicants only compare taurine and glycine to water (or no additive) using AapCas12b LAMP guide RNA and “Quick Extract™ DNA Extraction Solution (QE09050), Lucigen” (paras. 0404, 0433, 0443)., yet the claims do not require these.  In other words, the data presented is commensurate with a LAMP system that used AapCas12b LAMP guide RNA and “Quick Extract™ DNA Extraction Solution (QE09050), Lucigen”; but claim 11 only requires “first ampoule comprises DNA isolation solution” and “second ampoule comprises a loop-mediated isothermal amplification (LAMP) composition for detecting the presence of the target RNA in a sample, comprising optimized LAMP primers and amplification reagents for single amplification and one or more additives selected from L-proline, L-histidine, b-alanine, L-serine, urea, acetamide, 4-aminobutyric acid, polyethylene glycol, polypropylene glycol, pol yviny 1 pyrrolidone K, 6-0-a-D-maltosy 1-b-cyclodextrin, (2-hydroxypropy 1 )-bcyclodextrin, a- cyclodextrin, b-cyclodextrin, methyl-b-cyclodextrin, glycine, praline, taurine, or a combination thereof.”  Thus, the data presented is commensurate in scope with taurine additive used with LAMP reaction comprising AapCas12b LAMP guide RNA and “Quick Extract™ DNA Extraction Solution (QE09050), Lucigen”, which is not claimed.
	In sum, this rejection is maintained.
	Applicants are reminded that they were encouraged by the Office in the interview held 01/14/2021 to claim the specific lysis and LAMP composition from the specification used to perform their claimed invention in the Examples.  The only such specific composition in the specification seems to be “Quick Extract™ DNA Extraction Solution (QE09050), Lucigen” (paras. 0404, 0443).  Applicants are once again encouraged to claim this specific composition (i.e. the actual components and concentrations, not the trademarked solution name) because the generic functional language “extraction-free polynucleotide isolation solution capable of lysing and enzymatically degrading a crude or unprocessed sample comprising a cell or virus containing a target polynucleotide” is so broad that it is indistinguishable from any other prior art lysis solutions.  Thus, the rejections are maintained.  
	In addition, only claim 33 requires LAMP primers comprise SEQ ID NOs: 61983-61988.  Thus, the arguments and data directed to claim 11 are irrelevant to the primers of SEQ ID NOs: 61983-61988.  As to claim 33, Figure 25A and the specification describing it fail to explain what conditions were used for each reaction N gene SHERLOCK, N gene Zhang and N gene Broughton.  Thus, the Office cannot determine whether the results are properly compared or commensurate with the broad claim.
	Even more this only requires primers comprising the sequences.  Thus, the comparison to Broughton primers is not commensurate with claims 33 which encompass overlapping primer sequences.
	Applicants argue that “the processes using a polynucleotide isolation solution allow for fewer processing steps and a shorter time from raw sample to results.”  However, Applicants fail to explain what “polynucleotide isolation solution” was used, how this “polynucleotide isolation solution” is commensurate in scope with any “DNA isolation solution” of claim 11, fewer processing steps and a shorter time from raw sample to results compared to what, or whether this is actually unexpected.  Thus, this argument is unconvincing.
	“[S]ignificant improvements using the optimized guides in the composition of the present invention not disclosed or achieved in the cited art” is not unexpected results.  See MPEP § 716.02(a).  Furthermore, the claims do not require any “guides.”  Thus, this argument is irrelevant.
	Finally, Applicants argue “[t]he Office Action also mischaracterizes the data discussed in the prior Response and provided in the application showing unexpectedly improved properties with the claimed additives, concluding that a statement in the specification that addition of taurine significantly improved reaction kinetics means that ‘only taurine seems to have demonstrated improved, possibly unexpected results’” because “[e]xemplary reaction kinetics for taurine and glycine are further shown in Figure 17, right panel, which does not limit the unexpected benefits of the additionally claimed additives but provides further data of the improved performance properties of example additives.”  This fails to provide any evidence for any other “additives.”  It only speculates that other additives would yield similar results.  Applicants also quote MPEP § 2145, which is related to obviousness rationales.  The proper MPEP section is 716, which explains that “[t]he nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof” (716.02(d)(I)).  Applicants fail to explain how data for taurine would lead one of ordinary skill in the art to be able to determine a trend from taurine alone which would allow the artisan to reasonably extend the probative value thereof to every other possible “additive” in claim 11 (15 other additives).  Thus, this argument fails.
	In sum, the rejections are maintained because the data presented is insufficient to overcome the prima facie case of obviousness.
	
Prior Art
The following prior art is pertinent to the use of glycines (e.g. trimethyl glycine, AKA betaine) in LAMP reactions: US 7312053; CN 101864483 A; CN 102747148 A; WO 2013080154; CN 106544444 A.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637